UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-7296 NORTHERN ILLINOIS GAS COMPANY (Doing Business as NICOR GAS COMPANY) (Exact name of registrant as specified in its charter) Illinois 36-2863847 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1844 Ferry Road Naperville, Illinois 60563 630-983-8888 (Address and zip code of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) or 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 under the Securities Act.Yes ¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. Yes ¨Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer¨Accelerated filer¨Non-accelerated filer þSmaller reporting company ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨No þ All shares of common stock are owned by AGL Resources Inc. Northern Illinois Gas Company meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore filing this Form 10-K with the reduced disclosure format specified in General Instruction I(2)(b), (c) and (d) of Form 10-K. TABLE OF CONTENTS Page(s) Glossary of Key Terms 3-4 Forward-Looking Statements 5 Part I Item 1. Business 5-9 Item 1A. Risk Factors 9-16 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data * Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-33 Executive Summary 17-19 Results of Operations 19-22 Liquidity and Capital Resources 23-28 Contingencies 28-29 Critical Accounting Policies and Estimates 29-32 Accounting Developments 33 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 33-34 Item 8. Financial Statements and Supplementary Data 35-62 Report of Independent Registered Public Accounting Firm 35-36 Management’s Report on Internal Control Over Financial Reporting 37 Consolidated Statements of Financial Position 38-39 Consolidated Statements of Income 40 Consolidated Statements of Comprehensive Income 41 Consolidated Statements of Retained Earnings 41 Consolidated Statements of Cash Flows 42 Note 1 – Organization and Basis of Presentation 43 Note 2 – Significant Accounting Policies and Methods of Application 43-49 Note 3 – Fair Value Measurements 49-50 Note 4 – Derivative Instruments 50-51 Note 5 – Employee Benefit Plans 52-54 Note 6 – Debt 55-56 Note 7 – Commitments, Guarantees and Contingencies 56-60 Note 8 – Income Taxes 60-61 Note 9 – Related Party Transactions 61-62 Note 10 – Regulatory Matters 62 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 63 Item 9A. Controls and Procedures 63 Item 9B. Other Information 63 Part III Item 10. Directors, Executive Officers and Corporate Governance * Item 11. Executive Compensation * Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters * Item 13. Certain Relationships and Related Transactions, and Director Independence * Item 14. Principal Accounting Fees and Services 64 Part IV Item 15. Exhibits, Financial Statement Schedules 65-67 Signatures 68 Schedule II 69 * The Registrant meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore omitting the information called for by the otherwise required item. Glossary of Key Terms 2 Table of Contents GLOSSARY OF KEY TERMS AGL Resources.AGL Resources Inc., our parent company since the completion of the merger between AGL Resources and Nicor on December 9, 2011. Bcf.Billion cubic feet. Chicago Hub.A venture of Nicor Gas, which provides natural gas storage and transmission-related services to marketers and other gas distribution companies. ERC.Environmental remediation costs. FASB.Financial Accounting Standards Board. FERC.Federal Energy Regulatory Commission. Fitch.Fitch Ratings. GAAP.Accounting principles generally accepted in the United States of America. Health Care Act.Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. Heating Degree Days.A measure of the effects of weather on our business, calculated when the average daily temperatures are less than 65 degrees Fahrenheit.Normal weather for our service territory, for purposes of this report, is considered to be 5,600 Heating Degree Days per year. Heating Season.The period from November through March when natural gas usage and operating revenues are generally higher because weather is colder. Horizon Pipeline.Horizon Pipeline Company, L.L.C., a 50% owned joint venture of AGL Resources, operates an interstate regulated natural gas pipeline of approximately 70 miles stretching from Joliet, Illinois to near the Wisconsin/Illinois border. Illinois Commission.Illinois Commerce Commission, our state regulatory agency. LIBOR.London Inter-Bank Offered Rate. LIFO.Last-in, first-out. Mcf.Thousand cubic feet. Moody’s.Moody’s Investors Service. Nicor.Nicor Inc., our parent company prior to the completion of the merger between AGL Resources and Nicor on December 9, 2011. Nicor Advanced Energy.Prairie Point Energy, L.L.C. (doing business as Nicor Advanced Energy), a wholly owned business of AGL Resources that provides natural gas and related services on an unregulated basis to residential and small commercial customers. Nicor Enerchange.Nicor Enerchange, L.L.C., a wholly owned business of AGL Resources that engages in wholesale marketing of natural gas supply services primarily in the Midwest, administers the Chicago Hub for us, serves commercial and industrial customers in the northern Illinois market area, and manages Nicor Solutions’ and Nicor Advanced Energy’s product risks, including the purchase of natural gas supplies. Nicor Gas.Northern Illinois Gas Company (doing business as Nicor Gas Company), or the registrant. Glossary of Key Terms 3 Table of Contents Nicor Services.Nicor Energy Services Company,a wholly owned business of AGL Resources that, directly or through subsidiaries, provides customer move connection services for utilities and product warranty contracts, heating, ventilation and air conditioning repair, maintenance and installation services and equipment to retail markets, including residential and small commercial customers. Nicor Solutions.Nicor Solutions, L.L.C., a wholly owned business of AGL Resources that offers residential and small commercial customers energy-related products that provide for natural gas cost stability and management of their utility bill. OCI.Other comprehensive income. Pad gas.Volumes of non-working natural gas used to maintain the operational integrity of a natural gas storage facility. PBR.Performance-based rate, a regulatory plan which ended on January 1, 2003, that provided economic incentives based on natural gas cost performance. PGA.Purchased Gas Adjustment, a rate rider that passes natural gas costs directly through to customers without markup, subject to Illinois Commission review. PP&E.Property, plant and equipment. Revenue taxes.Revenue and use taxes. Rider.A rate adjustment mechanism that is part of a utility's tariff which authorizes it to provide specific services or assess specific charges. SEC.The United States Securities and Exchange Commission. SNG.Substitute natural gas, a synthetic form of gas manufactured from coal. S&P.Standard & Poor’s Ratings Services. Glossary of Key Terms 4 Table of Contents Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this section and elsewhere in this report, as well as in other reports we file with the SEC or otherwise release to the public and on our website are forward-looking statements within the meaning of the United States federal securities laws and are subject to uncertainties and risks, as itemized in Item 1A – Risk Factors, in this Form 10-K. Senior officers and other employees may also make verbal statements to analysts, regulators, the media and others that are forward-looking. Forward-looking statements involve matters that are not historical facts, and because these statements involve anticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," “believe,” "can," "could," "estimate," "expect," "forecast," "future," “goal,” "indicate," "intend," "may," “outlook,” "plan," “potential,” "predict," "project,” “proposed,” "seek," "should," "target," "would," or similar expressions. You are cautioned not to place undue reliance on our forward-looking statements. Our expectations are not guarantees and are based on currently available competitive, financial and economic data along with our operating plans. While we believe that our expectations are reasonable in view of currently available information, our expectations are subject to future events, risks and uncertainties, and there are numerous factors - many beyond our control - that could cause our actual results to vary significantly from our expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation including any changes related to climate change; actions taken by government agencies on rates and other matters; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other approvals, development project delays, adequacy of supply of diversified vendors, unexpected changes in project costs, including the cost of funds to finance these projects; the impact of acquisitions and divestitures; direct or indirect effects on our business, financial condition or liquidity resulting from any change in our credit ratings as a result of the recent merger between AGL Resources and Nicor or otherwise, or any change in the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including recent disruptions in the capital markets and lending environment and the current economic downturn; general economic conditions; uncertainties about environmental issues and the related impact of such issues; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters such as hurricanes on the supply and price of natural gas; acts of war or terrorism; the outcome of litigation; and other factors discussed elsewhere herein and in our filings with the SEC. We caution readers that the important factors described elsewhere in this report, among others, could cause our business, results of operations or financial condition to differ significantly from those expressed in any forward-looking statements. There also may be other factors that we cannot anticipate or that are not described in this report that could cause results to differ significantly from our expectations. Forward-looking statements are only as of the date they are made. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise, except as required under United States federal securities law. PART I ITEM 1.BUSINESS Nature of Our Business Unless the context requires otherwise, references to “we,” “us,” “our,” the “company” and “Nicor Gas” are intended to mean Nicor Gas and its subsidiary.Nicor Gas is an Illinois corporation formed in 1954.On December 9, 2011, the previously announced merger between AGL Resources and Nicor was consummated and we became a wholly owned subsidiary of AGL Resources.Certain terms used herein are defined in the glossary on pages 3 and 4. We are a regulated natural gas distribution utility that serves approximately 2.2 million customers in a service territory that encompasses most of the northern third of Illinois, excluding the city of Chicago.Our primary business activity, and our only reportable segment, is the distribution of natural gas.Our service territory is diverse, providing us with a well-balanced mix of residential, commercial and industrial customers.Residential customers typically account for approximately 50% of natural gas deliveries, while commercial and industrial customers each typically account for approximately 25%.See Operating Metrics on page 22 for operating revenues, deliveries and number of customers by customer classification. Glossary of Key Terms 5 Table of Contents Customers have the option of purchasing their own natural gas supplies, with delivery of the gas by us.The larger of these transportation customers also have options that include the use of our storage system and the ability to choose varying supply backup levels.The choice of transportation service as compared to natural gas sales service results in less revenue for us but has no direct impact on net operating results.We continue to deliver natural gas, maintain our distribution system and respond to emergencies. We also operate the Chicago Hub, which provides natural gas storage and transmission-related services to marketers and other gas distribution companies.The Chicago area is a major market hub for natural gas, and demand exists for storage and transmission-related services by marketers, other gas distribution companies and electric power-generation facilities.Our Chicago Hub addresses that demand.Chicago Hub revenues are passed directly through to customers as a credit to our PGA rider. Regulation and Rate Design Rate Structures. We operate subject to regulations and oversight of the Illinois Commission with respect to construction and maintenance of facilities, operations, safety, rates that we charge customers, relationships with our affiliates and other matters.Rates charged to our customers vary according to customer class (residential, commercial or industrial). The Illinois Commission approves rates designed to provide us the opportunity to generate revenues to recover all prudently incurred costs, including a return on rate base sufficient to pay interest on debt and provide a reasonable return for our shareholder. Rate base generally consists of the original cost of utility plant in service, working capital and certain other assets; less accumulated depreciation on utility plant in service and net deferred income tax liabilities, and may include certain other additions or deductions.In accordance with the terms of the Illinois Commission’s order approving the merger of AGL Resources and Nicor, we are not permitted to initiate a rate case proceeding that would increase our rates effective prior to December 9, 2014. Our earnings can be affected by customer consumption patterns that are a function of weather conditions and price levels for natural gas. Natural gas deliveries are temperature-sensitive and seasonal since about one-half of all deliveries are used for space heating.Typically, about two-thirds of the deliveries and revenues occur in the Heating Season. Fluctuations in weather have the potential to significantly impact year-to-year comparisons of operating income and cash flow.It is estimated that a 100 degree-day variation from normal weather impacts our margin, net of income taxes, by approximately $1 million under our current rate structure and depending on weather patterns. We are authorized to use a natural gas cost recovery mechanism that allows us to adjust our rates to reflect changes in the wholesale cost of natural gas and to ensure we recover all of the costs prudently incurred in purchasing gas for our customers.Therefore, we do not profit from the sale of natural gas.Rather, we earn income from fixed monthly charges and from variable transportation charges for delivering natural gas to customers.Annually, the Illinois Commission initiates a review of our natural gas purchasing practices for prudence, and may disallow the pass-through of costs considered imprudent.The annual prudence reviews for calendar years 1999-2011 are open pending resolution by the Illinois Commission of the proceeding concerning our PBR plan.See Item 8 – Financial Statements and Supplementary Data – Note 7 – Commitments, Guarantees and Contingencies for additional information regarding the PBR plan. In addition to the natural gas cost recovery mechanism, we have several other cost recovery mechanisms, known as riders, which allow us to recover 100% of certain costs, such as bad debt, environmental costs related to the remediation of former manufactured gas plant sites and energy efficiency program costs.These riders are further discussed below under “Recent Regulatory Actions” and “Environmental Remediation Costs.” Recent Regulatory Actions.On March 25, 2009, the Illinois Commission issued an order approving an increase in our base revenues of approximately $69 million, a rate of return on rate base of 7.58% and a rate of return on equity of 10.17%.On October 7, 2009, the Illinois Commission increased the annual base revenues approved in the March 25, 2009 order by approximately $11 million as a result of a rehearing decision and increased the rate of return on rate base to 8.09%.Therefore, the total annual base revenue increase resulting from these Illinois Commission orders is approximately $80 million.For additional information about the rate proceeding, see Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Legislative and Regulatory Update and Item 8 – Financial Statements and Supplementary Data – Note 10 –Regulatory Matters. On February 2, 2010, the Illinois Commission approved a bad debt rider that provides for the recovery from (or refund to) customers of the difference between our actual bad debt experience on an annual basis and the benchmark bad debt expense included in our base rates for the respective year.Costs incurred for bad debt are subject to annual Illinois Commission prudence review.For additional information about the bad debt rider, see Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Legislative and Regulatory Update and Item 8 – Financial Statements and Supplementary Data – Note 10 –Regulatory Matters. Glossary of Key Terms 6 Table of Contents As part of the rate order issued in 2009, the Illinois Commission approved an energy efficiency rider to fund the costs of energy savings programs.In accordance with an Illinois law enacted in 2009 that requires local gas distribution utilities to establish plans to achieve specified energy savings goals beginning in June 2011, we filed an application with the Illinois Commission seeking approval of a new energy efficiency plan in September 2010.The law provides utilities with a rider to collect the costs of the plan from customers.In May 2011, the Illinois Commission approved our plan.Under our approved plan, we estimate that we would bill approximately $155 million to customers under the rider, over a three year period commencing June 1, 2011, to fund the costs of various energy savings programs identified in our filing.This new energy efficiency plan rider replaced the rider previously in effect.The costs under the rider are subject to annual Illinois Commission review. On July 1, 2009, we filed a petition seeking re-approval from the Illinois Commission of the operating agreement that governs many inter-company transactions between our affiliates and us.The petition was filed pursuant to a requirement contained in the Illinois Commission order approving our most recent general rate increase and requested that the operating agreement be re-approved without change.On December 9, 2011, the Illinois Commission issued its order approving the operating agreement with the modification that would preclude us from providing certain solicitation services for our affiliates.For additional information regarding this proceeding, see Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Legislative and Regulatory Update. On January 1, 2000, we instituted a PBR plan for natural gas costs.Under the PBR plan, our total gas supply costs were compared to a market-sensitive benchmark.Savings and losses relative to the benchmark were determined annually and shared equally with sales customers.The PBR plan was terminated effective January 1, 2003.The PBR plan is currently under review by the Illinois Commission as there are allegations that we acted improperly in connection with the PBR plan.In February 2012, we committed to a stipulated resolution of issues with the Staff of the Illinois Commission, which includes crediting our customers $64 million, but does not constitute an admission of fault.This resulted in a $37 million pretax charge to our results in the fourth quarter of 2011, which represents the difference between the $64 million proposed credit and our previously recorded $27 million liability.The stipulated resolution is subject to review and approval by the Illinois Commission.The Citizens Utility Board and the Illinois Attorney General’s Office are not parties to this stipulated resolution and continue to pursue their claims in this proceeding.Evidentiary hearings on this matter are scheduled to begin on February 28, 2012.See Item 8 – Financial Statements and Supplementary Data – Note 7 – Commitments, Guarantees and Contingencies for additional information regarding the PBR plan. Environmental Remediation Costs We are subject to federal, state and local laws and regulations governing environmental quality and pollution control. These laws and regulations require us to remove or remedy the effect on the environment of the disposal or release of specified substances at former manufactured gas plant sites that were used in the 1800’s and early to mid 1900’s to produce manufactured gas from coal, creating a coal tar byproduct. We report estimates of future environmental remediation costs on an undiscounted basis.Our ERC liabilities for certain of our former manufactured gas plant sites are estimated based on probabilistic models of potential costs.These probabilistic models have not been performed on all of our sites, but are expected to be completed in 2012.Based on the estimates that we have performed, the cleanup cost estimates range from $134 million to $216 million.Our liability for environmental remediation costs at December 31, 2011 is $134 million, of which $19 million is expected to be paid over the next twelve months.As we continue to conduct the actual remediation and enter into cleanup contracts, we are increasingly able to provide conventional engineering estimates of the likely costs of many elements of the remediation program. These estimates contain various engineering uncertainties, and we regularly attempt to refine and update these engineering estimates.We have an Illinois Commission-approved tariff that provides for the pass-through of prudently incurred environmental costs related to the remediation of these sites.Costs incurred are subject to annual Illinois Commission prudence review. See Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Estimates, for additional information about our environmental remediation costs and Item 8 – Financial Statements and Supplementary Data – Note 7 – Commitments, Guarantees and Contingencies for additional information about our environmental remediation efforts. Glossary of Key Terms 7 Table of Contents Competition and Customer Demand We are the largest natural gas distributor in Illinois.We face competition from other energy products. Our principal competition is from electric utilities and oil and propane providers serving the residential and commercial markets throughout our service areas. Additionally, the potential displacement or replacement of natural gas appliances with electric appliances is a competitive factor. Competition for space heating and general household and small commercial energy needs generally occurs at the initial installation phase when the customer or builder makes decisions as to which types of equipment to install. Customers generally continue to use the chosen energy source for the life of the equipment. Customer demand for natural gas could be affected by numerous factors, including: · changes in the availability or price of natural gas and other forms of energy · general economic conditions · energy conservation · legislation and regulations · the capability to convert from natural gas to alternative fuels · weather · new commercial construction and · new housing starts. Our large residential customer base provides for a relatively stable level of natural gas deliveries during weak economic conditions.Our industrial and commercial customer base is well diversified, lessening the impact of industry-specific economic swings. While there has been some improvement in the economic conditions within the areas we serve, there continues to be high rates of unemployment and depressed housing markets with high inventories, significantly reduced new home construction and a decline in new commercial development. As a result, we have experienced only slight customer additions. Our year-over-year customer addition rate was 0.4% in 2011, compared to 0.2% for 2010. We anticipate overall competition and customer trends in 2012 to be similar to our 2011 results. We work with regulators and state agencies to educate customers throughout the year about energy costs in advance of the Heating Season, and to ensure that those customers qualifying for the Low Income Home Energy Assistance Program and other similar programs receive any needed assistance and we expect to continue this focus for the foreseeable future. We also have an energy efficiency program whereby we educate our customers about energy efficiency and conservation and provide rebates and other incentives for the purchase of high-efficiency natural gas-fueled equipment. Sources of Natural Gas Supply We purchase natural gas supplies in the open market by contracting with producers and marketers.We also purchase transportation and storage services from interstate pipelines that are regulated by the FERC.When firm pipeline services are temporarily not needed, we may release the services in the secondary market under FERC-approved capacity release provisions, with proceeds reducing the cost of natural gas charged to customers. Peak-use requirements are met through utilization of company-owned storage facilities, pipeline transportation capacity, purchased storage services and other supply sources, arranged by either us or our transportation customers.We have been able to obtain sufficient supplies of natural gas to meet customer requirements.We believe natural gas supply and pipeline capacity will be sufficiently available to meet market demands in the foreseeable future. Natural gas supply.We maintain a diversified portfolio of natural gas supply contracts.Supply purchases are diversified by supplier, producing region, quantity, credit limits and available transportation.Natural gas supply pricing is generally tied to published price indices so as to approximate current market prices.These supply contracts also may require the payment of fixed demand charges to ensure the availability of supplies on any given day.We also purchase natural gas supplies on the spot market to fulfill our supply requirements or to take advantage of favorable short-term pricing. In 2011, Illinois enacted laws that required us and other large gas utilities in Illinois to elect either to file rate cases with the Illinois Commission in 2012, 2014 and 2016 or sign contracts to purchase SNG to be produced from two coal gasification plants proposed to be constructed in Illinois. The price of the SNG that may be produced from both of the coal gasification plants may exceed market prices and is dependent upon a variety of factors, including plant construction costs, and is currently not estimable.The Illinois laws provide that prices paid for SNG purchased from the plants are to be considered Glossary of Key Terms 8 Table of Contents prudent and not subject to review or disallowance by the Illinois Commission.See Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Contractual Obligations and Commitments and Item 8 – Financial Statements and Supplementary Data – Note 7 – Commitments, Guarantees and Contingencies for additional information about the SNG plant legislation. As part of our purchasing practices, we maintain a price risk hedging strategy to reduce the risk of price volatility.A disciplined approach is used to systematically forward hedge a predetermined portion of forecasted monthly volumes. As noted previously, transportation customers purchase their own natural gas supplies.About one-half of the natural gas that we deliver is purchased by transportation customers directly from producers and marketers. Pipeline transportation.Our distribution and storage system is directly connected to eight interstate pipelines.This provides us with direct access to most of the major natural gas producing regions in North America.We have long-term transportation contracts with nearly all of these interstate pipelines and generally have a right-of-first-refusal for contract extensions.The largest of these long-term transportation contracts is with Natural Gas Pipeline Company of America (“NGPL”) which provides approximately 65% of our firm transportation capacity.In addition, we enter into short-term winter-only transportation contracts and market-area transportation contracts that enhance our operational flexibility. Storage.We own and operate eight underground natural gas storage facilities.This storage system is one of the largest in the gas distribution industry.The storage reservoirs have a total inventory capacity of about 150 Bcf, approximately 135 Bcf of which can be cycled on an annual basis.The system is designed to meet about 50% of our estimated peak-day deliveries and approximately 40% of our normal winter deliveries.In addition to company-owned facilities, we have about 40 Bcf of purchased storage services under contracts with NGPL that expire in 2013.This level of storage capability provides us with supply flexibility, improves the reliability of deliveries and can mitigate the risk associated with seasonal price movements. Employees As of February, 1, 2012, we had approximately 2,050 employees.In addition, our affiliate, AGL Services Company provides personnel services to us pursuant to a services agreement.Many of these employees are located at Nicor Gas facilities. Approximately 65% of our employees are represented under a collective bargaining agreement with the International Brotherhood of Electrical Workers (Local No. 19) that expires February 28, 2014.We believe that we have a good working relationship with our unionized employees. Available Information Our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports that we file with, or furnish to, the SEC are available free of charge at AGL Resources’ website, www.aglresources.com, as soon as reasonably practicable after we electronically file such reports with or furnish such reports to the SEC. However, the website and any contents thereof should not be considered to be incorporated by reference into this document. We will furnish copies of such reports free of charge upon written request to our Investor Relations department. You can contact our Investor Relations department at: AGL Resources Inc. Investor Relations P.O. Box 4569 Atlanta, GA 30302-4569 404-584-4000 ITEM 1A.RISK FACTORS The following factors are the most significant factors that can impact year-to-year comparisons and may affect the future performance of the company.New risks may emerge and we cannot predict those risks or estimate the extent to which they may affect our financial performance. The risks described below should be carefully considered in addition to the other cautionary statements and risks described elsewhere, and the other information contained in this report and in our other filings with the SEC, including our subsequent reports on Forms 10-Q and 8-K.The risks and uncertainties described below are not the only risks we face, although they are the most significant risks. Glossary of Key Terms 9 Table of Contents Risks Related to Our Business Risks related to the regulation of our business could affect the rates we are able to charge, our costs and our profitability. Our business is regulated by the Illinois Commission. This authority regulates many aspects of our operations, including construction and maintenance of facilities, operations, safety, rates that we charge customers, relationships with our affiliates and other matters.Our ability to obtain rate increases to maintain our current rates of return and recover regulatory assets recorded in accordance with authoritative guidance related to regulated operations depends on regulatory discretion, and there can be no assurance that we will be able to obtain rate increases or continue receiving our currently authorized rates of return including the recovery of our regulatory assets and liabilities. We are permitted by the Illinois Commission’s PGA regulation to adjust the charge to our sales customers on a monthly basis to recover our prudently incurred actual costs to acquire the natural gas we deliver.Our gas costs are subject to subsequent prudence reviews by the Illinois Commission for which we make annual filings.The annual prudence reviews for calendar years 1999-2011 are open for review and any disallowance of costs in those proceedings could adversely affect our results of operations, cash flows and financial condition. Additionally, we are permitted by Illinois Commission regulations to periodically adjust the charge to our customers to recover our prudently incurred actual costs associated with environmental remediation at former manufactured gas plant sites, franchise payments to municipalities, energy efficiency programs, bad debt expense and municipal utility taxes.Certain of these charges are subject to subsequent prudence reviews by the Illinois Commission and any disallowance of costs by the Illinois Commission could adversely affect our results of operations, cash flows and financial condition. Most of our other charges are changed only through a rate case proceeding with the Illinois Commission.The charges established in a rate case proceeding are based on an approved level of operating costs and investment in utility property and are designed to allow us an opportunity to recover those costs and to earn a fair return on that investment based upon an estimated volume of annual natural gas deliveries.As a condition to the approval by the Illinois Commission of the merger of AGL Resources and Nicor, we are not allowed to initiate a rate case proceeding that would increase our rates effective prior to December 9, 2014.To the extent our actual costs to provide utility service are higher than the levels approved by the Illinois Commission, or our actual natural gas deliveries are less than the annual volume estimated by the Illinois Commission, our results of operations, cash flows and financial condition could be adversely affected until such time as we file for and obtain Illinois Commission approval for new charges through a rate case proceeding. In 2011, Illinois enacted laws that required us and other large gas utilities in Illinois to elect either to file rate cases with the Illinois Commission in 2012, 2014 and 2016 or sign contracts to purchase SNG to be produced from two coal gasification plants proposed to be constructed in Illinois. On September 30, 2011, we signed an agreement to purchase approximately 25 Bcf of SNG annually from one of the proposed facilities for a 10-year term beginning as early as 2015.For additional information on the SNG plant legislation, see Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Legislative and regulatory update. We are subject to rules and regulations pertaining to the integrity of our distribution system and environmental compliance.Our results of operations, cash flows and financial condition could be adversely affected by any additional laws or regulations that are enacted that require significant increases in the amount of expenditures for system integrity and environmental compliance. The Illinois Commission has other rules that impact the operations of utilities in Illinois.Changes in these rules could impact our results of operations, cash flows and financial condition. We enter into various service agreements with AGL Resources and its affiliates.We obtain the required Illinois Commission approvals for these agreements.Our results of operations, cash flows and financial condition could be adversely affected if, as a result of a change in law or action by the Illinois Commission, new restrictions are imposed that limit or prohibit certain service agreements between us and our affiliates or rate recovery of costs incurred by us under those service agreements. The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) introduced a comprehensive new regulatory framework for swaps and security-based swaps. Although the SEC and other regulators are still in the process of adopting rules to implement the new framework, it is possible that our operations could be subject to the new regulations, depending on the ultimate definitions of key terms in the Dodd-Frank Act such as “swap,” “swap dealer” and “major swap participant.” This may require increased use of our working capital if the regulations increase our collateral requirements related to derivatives utilized in our business. Glossary of Key Terms 10 Table of Contents We could incur significant compliance costs if we must adjust to new regulations. In addition, as the regulatory environment for our industry increases in complexity, the risk of inadvertent noncompliance could also increase. If we fail to comply with applicable regulations, whether existing or new ones, we could be subject to fines, penalties or other enforcement action by the authorities that regulate our operations, or otherwise be subject to material costs and liabilities. Our business is subject to environmental regulation and our costs to comply could be significant. Any changes in existing environmental regulation could affect our results of operations and financial condition. Our operations and properties are subject to extensive environmental regulation pursuant to a variety of federal, state and municipal laws and regulations. Such environmental legislation imposes, among other things, restrictions, liabilities and obligations associated with storage, transportation, treatment and disposal of hazardous substances and waste and in connection with spills, releases and emissions of various substances into the environment. Environmental legislation also requires that our facilities, sites and other properties associated with our operations be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. Our current costs to comply with these laws and regulations can be significant to our results of operations and financial condition. Failure to comply with these laws and regulations and failure to obtain any required permits and licenses may expose us to fines, penalties or interruptions in our operations that could be material to our results of operations. In addition, claims against us under environmental laws and regulations could result in material costs and liabilities. Existing environmental regulations could also be revised or reinterpreted, new laws and regulations could be adopted or become applicable to us or our facilities, and future changes in environmental laws and regulations could occur. With the trend toward stricter standards, greater regulation, more extensive permit requirements and an increase in the number and types of assets operated by us subject to environmental regulation, our environmental expenditures could increase in the future, particularly if those costs are not fully recoverable from our customers. Additionally, the discovery of presently unknown environmental conditions could give rise to expenditures and liabilities, including fines or penalties, which could have a material adverse effect on our business, results of operations or financial condition. An adverse decision in the proceeding concerning our PBR plan could result in a refund obligation which could adversely affect our results of operations, cash flows and financial condition. On January 1, 2000, we instituted a PBR plan for natural gas costs.Under the PBR plan, our total gas supply costs were compared to a market-sensitive benchmark.Savings and losses relative to the benchmark were determined annually and shared equally with sales customers.The PBR plan was terminated effective January 1, 2003.There are allegations that we acted improperly in connection with the PBR plan, and the Illinois Commission is reviewing these allegations in a pending proceeding.In October 2011, rebuttal testimony was submitted requesting refunds of $85 million by Staff of the Illinois Commission, $255 million by the Illinois Attorney General’s Office and $305 million by the Citizens Utility Board.An adverse decision in this proceeding could result in a refund to ratepayers or other obligations which could adversely affect our business, results of operations and financial condition. In February 2012, we committed to a stipulated resolution of issues with the Staff of the Illinois Commission, which includes crediting our customers $64 million, but does not constitute an admission of fault.This resulted in a $37 million pretax charge to our results in the fourth quarter of 2011, which represents the difference between the $64 million proposed credit and our previously recorded $27 million liability.The stipulated resolution is subject to review and approval by the Illinois Commission.The Citizens Utility Board and the Illinois Attorney General’s Office are not parties to the stipulated resolution and continue to pursue their claims in this proceeding.Evidentiary hearings on this matter are scheduled to begin on February 28, 2012.See Item 8 – Financial Statements and Supplementary Data – Note 7 – Commitments, Guarantees and Contingencies for additional information regarding the PBR plan. We rely on direct connections to eight interstate pipelines and extensive underground storage capacity. A decrease in the availability of adequate pipeline transportation and storage capacity could reduce our revenues and profits. We meet our customers’ peak day, seasonal and annual gas requirements through deliveries of natural gas transported on interstate pipelines, with which we or our natural gas suppliers have contracts, and through withdrawals of natural gas from storage fields we own or lease.We contract with multiple pipelines for transportation services.If a pipeline were to fail to perform transportation or storage service, including as a result of war, acts or threats of terrorism, mechanical problems or natural disaster, on a peak day or other day with high volume gas requirements, our ability to meet all of our customers’ natural gas requirements may be impaired unless or until alternative arrangements for delivery of supply were put in place.Likewise, if a storage field owned by the company, or a principal company-owned transmission or distribution pipeline used to deliver natural gas to the market, were to be out of service for any reason, including as a Glossary of Key Terms 11 Table of Contents result of war, acts or threats of terrorism, mechanical problems or natural disaster, this could impair our ability to meet our customers’ full requirements which could adversely affect our results of operations, cash flows and financial condition. We may be exposed to certain regulatory and financial risks related to climate change. Climate change is receiving ever increasing attention from scientists and legislators alike. The debate is ongoing as to the extent to which our climate is changing, the potential causes of this change and its potential impacts. Some attribute global warming to increased levels of greenhouse gases, including carbon dioxide, which has led to significant legislative and regulatory efforts to limit greenhouse gas emissions. Presently there are no federally mandated greenhouse gas reduction requirements in the United States. However, there are a number of legislative and regulatory proposals to address greenhouse gas emissions, which are in various phases of discussion or implementation. The outcome of federal and state actions to address global climate change could result in a variety of regulatory programs including potential new regulations, additional charges to fund energy efficiency activities, or other regulatory actions. These actions could: · result in increased costs associated with our operations · increase other costs to our business · affect the demand for natural gas, and · impact the prices we charge our customers. Because natural gas is a fossil fuel with low carbon content, it is possible that future carbon constraints could create additional demand for natural gas, both for production of electricity and direct use in homes and businesses. Any adoption by federal or state governments mandating a substantial reduction in greenhouse gas emissions could have far-reaching and significant impacts on the energy industry. We cannot predict the potential impact of such laws or regulations on our future financial condition, results of operations or cash flows. Changes in weather conditions may affect our earnings. Weather conditions and other natural phenomena can have a large impact on our earnings.Severe weather conditions can impact our suppliers and the pipelines that deliver gas to our distribution system.When weather conditions are milder than normal, we have historically delivered less natural gas, and consequently may earn less income.Our natural gas deliveries are temperature-sensitive and seasonal since about one-half of all deliveries are used for space heating.Typically, about two-thirds of our deliveries and revenues occur in the Heating Season.Fluctuations in weather have the potential to significantly impact year-over-year comparisons of operating income and cash flow.We estimate that a 100 degree-day variation from normal weather impacts our margin, net of income taxes, by approximately $1 million under our current rate structure and depending upon weather patterns. Conservation could adversely affect our results of operations, cash flows and financial condition. As a result of recent legislative and regulatory initiatives, we have put into place programs to promote additional energy efficiency by our customers.Funding for such programs is being recovered through a cost recovery rider.However, the adverse impact of lower deliveries and resulting reduced margin could adversely affect our results of operations, cash flows and financial condition until such time as we file for and obtain Illinois Commission approval for new charges through a rate case proceeding.As a condition to the approval by the Illinois Commission of the merger of AGL Resources and Nicor, we are not allowed to initiate a rate case proceeding that would increase our rates effective prior to December 9, 2014. We face increasing competition, and if we are unable to compete effectively, our revenues, operating results and financial condition will be adversely affected which may limit our ability to grow our business. The natural gas business is highly competitive, increasingly complex, and we are facing increasing competition from other companies that supply energy, including electric companies and oil and propane providers.The primary competitive factor is price. Changes in the price or availability of natural gas relative to other forms of energy and the ability of end-users to convert to alternative fuels affect the demand for natural gas. In the case of commercial and industrial customers, adverse economic conditions, including higher gas costs, could also cause these customers to bypass or disconnect from our systems in favor of special competitive contracts with lower per-unit costs. Glossary of Key Terms 12 Table of Contents Changes or downturns in the economy could adversely affect our customers and negatively impact our financial results. The slowdown in the United States economy, along with increased mortgage defaults, and significant decreases in new home construction, home values and investment assets, has adversely impacted the financial well-being of many households in the United States. We cannot predict if the administrative and legislative actions to address this situation will be successful in reducing the severity or duration of this downturn. As a result, our customers may use less gas in future Heating Seasons and it may become more difficult for them to pay their natural gas bills. This may slow collections and lead to higher than normal levels of accounts receivables, bad debt and financing requirements. Inflation and increased gas costs could adversely impact our ability to control operating expenses and capital costs, increase our level of indebtedness and adversely impact our customer base. Inflation has caused increases in certain operating expenses and has required us to replace assets at higher costs.We attempt to control costs in part through implementation of best practices and business process improvements, many of which are facilitated through investments in information systems and technology. We have a process in place to continually review the adequacy of our rates in relation to the increasing cost of providing service and the inherent regulatory lag in adjusting those rates.As a condition to the approval by the Illinois Commission of the merger of AGL Resources and Nicor, we are not allowed to initiate a rate case proceeding that would increase our rates effective prior to December 9, 2014.Historically, we have been able to control operating expenses and investments within the amounts authorized to be collected in rates, and we intend to continue to do so. However, any inability by us to control our expenses in a reasonable manner together with the restriction imposed on our right to initiate a rate proceeding could adversely influence our future results. Rapid increases in the price of purchased gas cause us to experience a significant increase in short-term debt because we must pay suppliers for gas when it is purchased, which can be significantly in advance of when these costs may be recovered through the collection of monthly customer bills for gas delivered. Increases in purchased gas costs also slow our collection efforts as customers are more likely to delay the payment of their gas bills, leading to higher-than-normal accounts receivable. This situation results in higher short-term debt levels. We have credit risk that could adversely affect our results of operations, cash flows and financial condition. We extend credit to our counterparties.Despite performing credit analyses prior to extending credit and seeking to effectuate netting arrangements, we are exposed to the risk that we may not be able to collect amounts owed to us.If the counterparty to such a transaction fails to perform and any collateral we have secured is inadequate, we could experience material financial losses. Transporting and storing natural gas involves numerous risks that may result in accidents and other operating risks and costs. Our activities involve a variety of inherent hazards and operating risks, such as leaks, accidents, including third party damages, and mechanical problems, which could cause substantial financial losses.In addition, these risks could result in serious injury to employees and non-employees, loss of human life, significant damage to property, environmental pollution and impairment of our operations, which in turn could lead to substantial losses to us.In accordance with customary industry practice, we maintain insurance against some, but not all, of these risks and losses.The location of pipelines and storage facilities near populated areas, including residential areas, commercial business centers and industrial sites, could increase the level of damages resulting from these risks.The occurrence of any of these events if not fully covered by insurance could adversely affect our results of operations, cash flows and financial condition. The cost of providing retirement plan benefits to eligible employees and qualified retirees is subject to changes in pension fund values and changing demographics and may have a material adverse effect on our financial results. We maintain a noncontributory defined benefit pension plan covering substantially all employees hired prior to 1998.We also provide health care and life insurance benefits to eligible retired employees under our retiree medical benefit plan that includes a limit on our share of cost for employees hired after 1982.The cost of providing these benefits to eligible current and former employees is subject to changes in the market value of our pension fund assets, changing demographics, including longer life expectancy of beneficiaries and changes in health care cost trends. Glossary of Key Terms 13 Table of Contents Any sustained declines in equity markets and reductions in bond yields may have a material adverse effect on the value of investments held in the pension plan’s trust.A reduction in the value of such investments unfavorably impacts the benefit costs associated with the pension plan and could adversely affect our liquidity if additional contributions to the trust are required.These impacts, either individually or in aggregate, may adversely affect our results of operations, cash flows and financial condition. Natural disasters, terrorist activities and the potential for military and other actions could adversely affect our business. Natural disasters may damage our assets. The threat of terrorism and the impact of retaliatory military and other action by the United States and its allies may lead to increased political, economic and financial market instability and volatility in the price of natural gas that could affect our operations. In addition, future acts of terrorism could be directed against companies operating in the United States, and companies in the energy industry may face a heightened risk of exposure to acts of terrorism. These developments have subjected our operations to increased risks. The insurance industry has also been disrupted by these events. As a result, the availability of insurance covering risks against which we and our competitors typically insure may be limited. In addition, the insurance we are able to obtain may have higher deductibles, higher premiums and more restrictive policy terms. A security breach could disrupt our operating systems, shutdown our facilities or expose confidential personal information. Security breaches of our information technology infrastructure, including cyber-attacks and cyber terrorism, could lead to system disruptions or generate facility shutdowns. If such an attack or security breach were to occur, our business, results of operations and financial condition could be materially adversely affected. In addition, such an attack could affect our ability to service our indebtedness, our ability to raise capital and our future growth opportunities. Additionally, the protection of customer, employee and company data is critical to us. A breakdown or a breach in our systems that results in the unauthorized release of individually identifiable customer or other sensitive data could occur and have a material adverse effect on our reputation, operating results and financial condition.Such a breakdown or breach could also materially increase the costs we incur to protect against such risks.There is no guarantee that the procedures that we have implemented to protect against unauthorized access to secured data are adequate to safeguard against all data security breaches. Risks Related to Our Corporate and Financial Structure We depend on our ability to successfully access the capital and financial markets.Any inability to access the capital or financial markets may limit our ability to execute our business plan or pursue improvements that we may rely on for future growth. We rely on access to both short-term money markets (in the form of commercial paper and lines of credit) and long-term capital markets as a source of liquidity for capital and operating requirements not satisfied by the cash flow from our operations.Certain market disruptions may increase our cost of borrowing or affect our ability to access one or more financial markets. Such market disruptions could result from: · adverse economic conditions · adverse general capital market conditions · poor performance and health of the utility industry in general · bankruptcy or financial distress of unrelated energy companies or marketers · significant decrease in the demand for natural gas · adverse regulatory actions · terrorist attacks on our facilities or our suppliers, or · extreme weather conditions. The amount of our working capital requirements in the near-term will primarily depend on the market price of natural gas and weather. Higher natural gas prices may adversely impact our accounts receivable collections and may require us to increase borrowings to fund our operations. While we believe we can meet our capital requirements from our operations and our available sources of financing, we can provide no assurance that we will continue to be able to do so in the future, especially if the market price of natural gas increases significantly in the near-term. The future effects on our business, liquidity and financial results due to Glossary of Key Terms 14 Table of Contents market disruptions could be material and adverse to us, both in the ways described above, or in ways that we do not currently anticipate. If we breach any of the financial covenants under our credit facility, our debt service obligations could be accelerated. Our existing credit facility contains financial covenants. If we breach any of the financial covenants under this agreement, our debt repayment obligations could be accelerated. In such event, we may not be able to refinance or repay all our indebtedness, which would result in a material adverse effect on our business, results of operations and financial condition. A downgrade in our credit rating could negatively affect our ability to access capital or may require us to provide additional collateral to certain counterparties. Our senior debt is currently assigned investment grade credit ratings. If the rating agencies downgrade our ratings, particularly below investment grade, it may significantly limit our access to the commercial paper market and our borrowing costs would increase. In addition, we would likely be required to pay a higher interest rate in future financings and our potential pool of investors and funding sources would likely decrease. Additionally, if our credit ratings fall to non-investment grade status, we will be required to provide additional support for certain counterparties. In December 2011, after the completion of the merger between AGL Resources and Nicor, our credit ratings were graded as follows: · S&P lowered our corporate credit rating from AA to BBB+ and our commercial paper rating from A-1+ to A-2 and noted the outlook is now Stable. · Moody’s lowered our senior unsecured rating from A2 to A3 and our commercial paper rating from P-1 to P-2.Moody’s revised its outlook from Negative to Stable. As of December 31, 2011, if our credit rating had fallen below investment grade, we would have been required to provide collateral of approximately $6 million to continue conducting business with certain counterparties. As a result of cross-default provisions in our borrowing arrangements, we may be unable to satisfy all our outstanding obligations in the event of a default on our part. Our credit facility contains cross-default provisions. Should an event of default occur under some of our debt agreements, we face the prospect of being in default under other of our debt agreements, obligated in such instance to satisfy a large portion of our outstanding indebtedness and unable to satisfy all our outstanding obligations simultaneously. The use of derivative instruments in the normal course of business could result in financial losses that negatively impact our results of operations and cash flows. We use derivative instruments, including futures, options, forwards and swaps, to manage our commodity risk.We could recognize financial losses on these contracts as a result of volatility in the market values of the underlying commodities or if a counterparty fails to perform under a contract.In the absence of actively quoted market prices and pricing information from external sources, the valuation of these derivative instruments can involve management’s judgment and the use of estimates. As a result, changes in the underlying assumptions or use of alternative valuation methods could adversely affect the value of the reported fair values of these contracts. We are subject to margin requirements in connection with the use of derivative financial instruments and these requirements could escalate if prices move adversely. We are involved in legal or administrative proceedings before various courts and governmental bodies that could adversely affect our results of operations, cash flows and financial condition. We are involved in legal or administrative proceedings before various courts and governmental bodies with respect to general claims, rates, taxes, environmental issues, billing, credit and collection matters, gas cost prudence reviews and other matters.Adverse decisions regarding these matters, to the extent they require us to make payments in excess of amounts provided for in our financial statements, could adversely affect our results of operations, cash flows and financial condition. Glossary of Key Terms 15 Table of Contents Changes in taxation could adversely affect our results of operations, cash flows and financial condition. Various tax and fee increases may occur in locations in which we operate.For example, the Illinois corporate income tax rate was increased effective January 1, 2011.We cannot predict whether other legislation or regulation will be introduced, the form of any legislation or regulation, or whether any such legislation or regulation will be passed by the legislatures or other governmental bodies.New taxes or an increase in tax rates would increase tax expense and could adversely affect our results of operations, cash flows and financial condition. ITEM 1B.UNRESOLVED STAFF COMMENTS We do not have any unresolved comments from the SEC staff regarding our periodic or current reports under the Securities Exchange Act of 1934, as amended. ITEM 2.PROPERTIES Our properties are located in the territory described under Item 1 – Business, and are suitable, adequate and utilized in our operations. The gas distribution, transmission and storage system includes approximately 34,000 miles of steel, plastic and cast iron main; approximately two million steel, plastic/aluminum composite, plastic and copper services connecting the mains to customers’ premises; and eight underground storage fields.Other properties include buildings, land, motor vehicles, meters, regulators, compressors, construction equipment, tools, communication and computer equipment, software and office equipment. Most of our distribution and transmission property, and underground storage fields are located on property owned by others and used by us through easements, permits or licenses.We own most of the buildings housing our administrative offices and the land on which they sit. Substantially all gas distribution properties are subject to the lien of the indenture securing our first mortgage bonds. Additional information about our business is presented in Item 1 – Business, Item 1A – Risk Factors, Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item 8 – Notes to the Consolidated Financial Statements. ITEM 3.LEGAL PROCEEDINGS See Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item 8 – Financial Statements and Supplementary Data – Note 7 – Commitments, Guarantees and Contingencies – Litigation, which are incorporated herein by reference. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. Glossary of Key Terms 16 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES All of our outstanding common stock is owned by AGL Resources since the completion of the merger between AGL Resources and Nicor on December 9, 2011.There is no public trading market for our common stock.Dividends declared on our common stock were $57 million in 2011 and $116 million in 2010.We are restricted by regulation in the amount we can dividend to our parent company.Dividends are allowed only to the extent of our retained earnings balance. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS EXECUTIVE SUMMARY We are one of the nation’s largest natural gas distribution companies.Our operations are subject to regulation and oversight by the Illinois Commission.The Illinois Commission approves natural gas rates designed to provide us the opportunity to generate revenues to recover the cost of natural gas delivered to our customers and our fixed and variable costs such as depreciation, interest, maintenance and overhead costs, and to earn a reasonable return.Our earnings can be affected by customer consumption patterns that are a function of weather conditions, price levels for natural gas and general economic conditions that may impact our customers’ ability to pay for gas consumed. On December 9, 2011, the previously announced merger between AGL Resources and Nicor was consummated and we became a wholly owned subsidiary of AGL Resources.As a condition to the Illinois Commission’s approval of the merger, we are not allowed to initiate a rate case proceeding that would increase our rates effective prior to December 9, 2014. Because of our significant outstanding public debt, the impact of the acquisition (push-down accounting) is not required to be and has not been reflected in our consolidated financial statements. Legislative and regulatory update PBR plan.The PBR plan is currently under review by the Illinois Commission as there are allegations that we acted improperly in connection with the PBR plan.In February 2012, we committed to a stipulated resolution of issues with the Staff of the Illinois Commission related to our PBR plan.The stipulated resolution includes crediting our customers $64 million, but does not constitute an admission of fault.This resulted in a $37 million pretax charge to our results in the fourth quarter of 2011, which represents the difference between the $64 million proposed credit and our previously recorded $27 million liability.The stipulated resolution is subject to review and approval by the Illinois Commission.The Citizens Utility Board and the Illinois Attorney General’s Office are not parties to the stipulated resolution and continue to pursue their claims in this proceeding.Evidentiary hearings on this matter are scheduled to begin on February 28, 2012.See Item 8 – Financial Statements and Supplementary Data – Note 7 – Commitments, Guarantees and Contingencies for additional information regarding the PBR plan. Rate proceeding.On March 25, 2009, the Illinois Commission issued an order approving an increase in base revenues of approximately $69 million, a rate of return on rate base of 7.58% and a rate of return on equity of 10.17%.The order also approved an energy efficiency rider.We placed the rates approved in the March 25, 2009 order into effect on April 3, 2009. On April 24, 2009, we filed a request for rehearing with the Illinois Commission concerning the capital structure contained in the Illinois Commission’s rate order contending our return on rate base should be higher.On October 7, 2009, the Illinois Commission issued its decision on rehearing in which it increased our annual base revenues approved in the March 25, 2009 order by approximately $11 million, increasing the rate of return on rate base to 8.09%.We placed the rates approved in the rehearing decision into effect on a prospective basis on October 15, 2009.Therefore, the total annual base revenue increase authorized in the rate case we originally filed in April 2008 is approximately $80 million. Bad debt rider.In September 2009, we filed for approval of a bad debt rider with the Illinois Commission under an Illinois state law which took effect in July 2009.On February 2, 2010, the Illinois Commission issued an order approving our proposed bad debt rider.This rider provides for recovery from customers of the amount over the benchmark for bad debt expense established in our rate cases.It also provides for refunds to customers if bad debt expense is below such benchmarks. Glossary of Key Terms 17 Table of Contents As a result of the February 2010 order, we recorded in income a net recovery related to 2008 and 2009 of $32 million in the first quarter of 2010, all of which has been collected.The benchmark, against which 2011 and 2010 actual bad debt experience is compared, is approximately $63 million.Our actual 2011 bad debt experience was $31 million, resulting in a refund to customers of $32 million which will be refunded between June 2012 and May 2013.Our actual 2010 bad debt experience was $36 million, resulting in a refund to customers of $27 million which is being refunded between June 2011 and May 2012. Energy Efficiency Plan.On September 29, 2010, we filed an application with the Illinois Commission seeking approval of an energy efficiency plan.The filing was made pursuant to an Illinois law enacted in 2009 that requires local gas distribution utilities to establish plans to achieve specified energy savings goals beginning in June 2011 and provides utilities with a rider to collect the costs of the plan from customers.In May 2011, the Illinois Commission approved our plan.Under our approved plan, we estimate that our billings to customers under the rider will be approximately $155 million over a three year period commencing June 1, 2011.These amounts will fund the costs of various energy savings programs identified in our filing.This new energy efficiency plan rider replaced the rider previously in effect.The costs under the rider are subject to annual Illinois Commission review. Petition for Re-approval of Operating Agreement.On July 1, 2009, we filed a petition seeking re-approval from the Illinois Commission of the operating agreement that governs many inter-company transactions between our affiliates and us.The petition was filed pursuant to a requirement contained in the Illinois Commission order approving our most recent general rate increase and requested that the operating agreement be re-approved without change.A number of parties intervened in the proceeding (the “operating agreement proceeding”) and sought modifications on a prospective basis to the operating agreement.Among other things, those parties sought changes that would preclude us from continuing to provide sales solicitation services to support warranty products that are sold by Nicor Services.We opposed this modification to the operating agreement.As the Illinois Commission was required to evaluate future transactions between our affiliates and us in connection with the joint application of AGL Resources, Nicor and Nicor Gas for approval of the merger of AGL Resources and Nicor (the “merger proceeding”), the Illinois Commission Administrative Law Judge assigned to the merger proceeding determined to address the matters raised in the operating agreement proceeding in the merger proceeding.On December 9, 2011, the Illinois Commission issued its order in the merger proceeding approving the operating agreement with a modification that would preclude us from providing certain solicitation services for our affiliates.This is not expected to have a material impact on our results of operations, cash flows and financial position. Substitute Natural Gas Plant Legislation.In 2011, Illinois enacted laws that required us and other large gas utilities in Illinois to elect either to file rate cases with the Illinois Commission in 2012, 2014 and 2016 or sign contracts to purchase SNG to be produced from two coal gasification plants proposed to be constructed in Illinois. We signed an agreement on September 30, 2011 to purchase approximately 25 Bcf of SNG annually from one of the proposed facilities for a 10-year term beginning as early as 2015.The price of the SNG under this contract could potentially be about $9.95 per Mcf or more.The counterparty intends to construct a 60 Bcf per year coal gasification plant in southern Illinois. Additionally, on October 11, 2011, the Illinois Power Agency (“IPA”) approved the form of a draft 30-year contract for the purchase by us of approximately 20 Bcf per year of SNG from a second proposed plant beginning as early as 2018.In November 2011, we filed a lawsuit against the IPA and the developer of this second proposed plant contending that the draft contract approved by the IPA does not conform to certain requirements of the enabling legislation. The lawsuit is pending in circuit court in DuPage County, Illinois. In accordance with the enabling legislation, the draft contract approved by the IPA for the second proposed plant was submitted to the Illinois Commission for further approvals by that regulatory body. The Illinois Commission issued an order on January 10, 2012 approving a final form of contract for the second plant. The final form of contract approved by the Illinois Commission modified the draft contract submitted by the IPA in various respects. Both we and the developer of the plant have filed applications for rehearing with the Illinois Commission seeking changes to the final form of contract it approved. The price of the SNG that may be produced from both of the coal gasification plants may exceed market prices and is dependent upon a variety of factors, including plant construction costs, and is currently not estimable. Illinois laws provide that prices paid for SNG purchased from the plants are to be considered prudent and not subject to review or disallowance by the Illinois Commission. Financial Reform Legislation.The Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”) was enacted in July 2010, representing an overhaul of the framework for regulation of United States financial markets.We are currently evaluating the provisions of the Dodd-Frank Act and the potential impact that it may have on us.However, we believe that an aspect of the Dodd-Frank Act which requires that various regulatory agencies, including the SEC and the Commodities Futures Trading Commission, establish additional regulations for participating in financial markets for hedging certain risks inherent in our business, including commodity risks, may be applicable to us.As a Glossary of Key Terms 18 Table of Contents result, the costs of participating in financial markets for hedging certain risks may be increased as a result of the new legislation. We may also incur additional costs associated with our compliance with new regulations and anticipated additional reporting and disclosure obligations. Health Care Reform Legislation.In March 2010, the Health Care Act was signed into law resulting in comprehensive health care reform.The Health Care Act contains a provision that eliminates the tax deduction related to Medicare Part D subsidies received after 2012.Federal subsidies are provided to sponsors of retiree health benefit plans, such as Nicor Gas, that provide a benefit that is at least actuarially equivalent to the benefits under Medicare Part D.Such subsidies have reduced our actuarially determined projected benefit obligation and annual net periodic benefit costs.Due to the change in taxation, in the first quarter of 2010 we reduced deferred tax assets by $18 million, reversed an existing regulatory income tax liability of $10 million, established a regulatory income tax asset of $7 million and recognized a $1 million charge to income tax expense.The change in taxation will reduce earnings by an estimated $2 million annually for periods subsequent to the enactment date. Additionally, the Health Care Act contains other provisions that may impact our obligation for retiree health care benefits.We do not currently believe these provisions will materially increase our retiree medical plan benefit obligation, but we will continue to evaluate the impact of future regulations and interpretations. Natural gas price volatility.Volatility in the natural gas market arises from a number of factors such as weather fluctuations or changes in supply or demand for natural gas in different regions of the country.The volatility of natural gas commodity prices has a significant impact on our customer rates and our long-term competitive position against other energy sources.Our natural gas acquisition strategy is designed to secure sufficient supplies of natural gas to meet the needs of our customers and to hedge gas prices to reduce price volatility. It is possible that natural gas prices will remain low for an extended period based on current levels of excess supply relative to market demand for natural gas and the lack of demand by commercial and industrial enterprises. However, as economic conditions improve the demand for natural gas may increase, natural gas prices could rise and higher volatility could return to the natural gas markets. Seasonality.Our operating revenues and operating income are seasonal.Approximately 71% of operating revenues and 56% of operating income for the year ended December 31, 2011 were generated during the first and fourth quarters of 2011.Seasonality also affects the comparison of certain Consolidated Statements of Financial Position items such as receivables, unbilled revenue, inventories and short-term debt across quarters.However, these items are comparable when reviewing our annual results.Our base operating expenses, excluding cost of gas sold, and interest expense are incurred relatively equally over any given year.Our operating results, however, can vary significantly from quarter to quarter as a result of seasonality. RESULTS OF OPERATIONS We generate substantially all our operating revenues through the sale and distribution of natural gas.We include in our consolidated revenues an estimate of revenues from natural gas distributed, but not yet billed, from the date of the last bill to the end of the reporting period.No individual customer or industry accounts for a significant portion of our revenues. The following table provides our operating income and net income. In millions Operating income $
